         Case 1:19-cr-00251-LM Document 22 Filed 02/06/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


                                       )
UNITED STATES OF AMERICA               )
                                       )     DOCKET NO. 19-CR-251-LM
V.                                     )
                                       )
JOHNATHON IRISH                        )
                                       )

 DEFENDANT’S REQUEST FOR SUPPLEMENTAL JURY INSTRUCTION

      Defendant Johnathon Irish hereby requests that, in the Court’s instruction
on the definition of a firearm, the Court add the following:

      The frame or receiver of a firearm is defined as: That part of a firearm which
provides housing for the hammer, bolt or breechblock, and firing mechanism, and
which is usually threaded at its forward portion to receive the barrel.

      See 27 C.F.R. 478.11.

                                       Defendant
                                       Johnathon Irish
                                       By his Attorney,


                                       /s/ Benjamin L. Falkner
                                       Benjamin L. Falkner (NH Bar No. 17686)
                                       KRASNOO, KLEHM & FALKNER LLP
                                       28 Andover Street, Suite 240
                                       Andover, MA 01810
                                       (978) 475-9955 (telephone)
                                       (978) 474-9005 (facsimile)
                                       bfalkner@kkf-attorneys.com

Dated: February 6, 2020
         Case 1:19-cr-00251-LM Document 22 Filed 02/06/20 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I hereby certify that I served a true copy of the within document upon the
attorney of record for the Government via the Court’s ecf system on February 6,
2020.


                                      /s/ Benjamin L. Falkner
                                      Benjamin L. Falkner
